Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lawrence Diggs appeals the district court’s order granting Baltimore County Public Schools’ motion' for summary judgment and closing his civil action that raised claims of employment discrimination, hostile work environment, and retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Diggs v. Bd. of Educ. of Baltimore Cty., No. 1:14-cv-00715-RDB, 2015 WL 5604278 (D. Md. Sept. 23, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.